                            United States District Court
                          Western District of North Carolina
                                 Charlotte Division

          Prassas Capital, LLC,            )          AMENDED JUDGMENT IN CASE
                                           )
               Plaintiff(s),               )               3:17-cv-00131-RJC-DCK
                                           )
                   vs.                     )
                                           )
        Blue Sphere Corporation,           )
             Defendant(s).                 )

DECISION BY COURT. This action having come before the Court by Jury Trial and a decision
having been rendered and Motion to Amend Judgment.

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Jury Verdict entered July 31, 2019 and Order Amending Judgment entered on 2/6/2020.

IT IS ORDERED that prejudgment interest in the amount of $871,057.78 and post-judgment
interest at the rate of 1.94% pre annum from August 7, 2019 until satisfaction in full, is entered
in accordance with Order Amending Judgment (doc. 151).

                                                      February 6, 2020
